Case 2:21-cv-00336-SPC-NPM Document 16 Filed 06/14/21 Page 1 of 6 PageID 79




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

                      CASE NO. 2:21-CV-336-SPC-NPM


UNITED STATES OF AMERICA

      Plaintiff,

v.


DEFENDANT ARTICLES
IDENTIFIED IN PARAGRAPH
ONE
OF THE AMENDED VERIFIED
COMPLAINT,

       Defendant.
______________________________/


      MT BRANDS LLC’S ANSWER, AFFIRMATIVE DEFENSES
             AND DEMAND FOR A JURY TRIAL

     Claimant, MT BRANDS LLC, through undersigned counsel, respectfully

files this Answer and Affirmative Defenses to the Amended Verified Complaint

for Forfeiture In Rem, (“Amended Complaint”), and in support hereof states:

     1.      Claimant admits the allegation in paragraph 1 of the Amended

          Complaint that this is an amended civil forfeiture action in rem brought

          by the United States pursuant to 21 U.S.C. Sec. 334 and that the items
Case 2:21-cv-00336-SPC-NPM Document 16 Filed 06/14/21 Page 2 of 6 PageID 80




          in subparagraphs a-h were seized, but denies the rest of the allegations

          of that paragraph.

     2.      Claimant denies having sufficient knowledge with which to admit

          or deny the truth of the allegations contained in paragraph 2 of the

          Amended Complaint, as it states a legal conclusion.

     3.      Claimant admits the allegation that the Defendant Articles are

          articles of food located at the premises of Atofil in Fort Myers and Cape

          Coral, but denies having sufficient knowledge with which to admit or

          deny the truth of the rest of the allegations therein as they state a legal

          conclusion.

     4.      Claimant denies having sufficient knowledge with which to admit

          or deny the truth of the allegations contained in paragraph 4 of the

          Amended Complaint, as it states a legal conclusion.

     5.      Claimant admits the allegations contained in paragraph 5 of the

          Amended Complaint.

                                      FACTS

     6.      Claimant admits the allegation in paragraph 6 of the Amended

          Complaint that Atofil manufactures dietary supplements containing

          Kratom, and it receives bulk Kratom that is used in production of

          dietary supplements, but denies having sufficient knowledge with

                                          2
Case 2:21-cv-00336-SPC-NPM Document 16 Filed 06/14/21 Page 3 of 6 PageID 81




          which to admit or deny the truth of the rest of the allegations of that

          paragraph.

     7.      Claimant denies having sufficient knowledge with which to admit

          or deny the allegations contained in paragraph 7 of the Amended

          Complaint as that paragraph appears to state legal conclusions.

     8.      Claimant admits the allegations contained in paragraph 8 of the

          Amended Complaint.

     9.      Claimant admits the allegations contained in paragraph 9 of the

          Amended Complaint.

     10.     Claimant admits the allegations contained in paragraph 10 of the

          Amended Complaint.

     11.     Claimant denies the allegations contained in paragraph 11 of the

          Amended Complaint.

     12.     Claimant denies the allegations contained in paragraph 12 of the

          Amended Complaint.

     13.     Claimant denies the allegations contained in paragraph 13 of the

          Amended Complaint.




                                        3
Case 2:21-cv-00336-SPC-NPM Document 16 Filed 06/14/21 Page 4 of 6 PageID 82




                             BASIS FOR FORFEITURE

     14.   Claimant answers paragraph 14, which realleged and incorporated

        previous paragraphs by reference, in the same manner as those

        previous paragraphs are admitted or denied in this Answer.

     15.   Claimant denies the allegations contained in paragraph 15 of the

        Amended Complaint.

     16.   Claimant denies the allegations contained in paragraph 16 of the

        Amended Complaint.

     17.   Claimant denies the allegations contained in paragraph 17 of the

        Amended Complaint.

                            AFFIRMATIVE DEFENSES

                              First Affirmative Defense

     18.   Plaintiff lacks probable cause to bring this proceeding for

        condemnation under 21 U.S.C. Sec. 334.

                            Second Affirmative Defense

     19.   There exists adequate information to provide reasonable assurance

        that the Defendant Articles do not present a significant or unreasonable

        risk of illness or injury, such that the Defendant Articles are not

        adulterated within the meaning of 21 U.S.C. Sec. 342(f)(1)(B).



                                      4
Case 2:21-cv-00336-SPC-NPM Document 16 Filed 06/14/21 Page 5 of 6 PageID 83




                              Third Affirmative Defense

      20.   The Defendant Articles are not a new dietary ingredient within the

         meaning of 21 U.S.C. Sec. 350b(d) because they were marketed in the

         United States prior to October 15, 1994, or were an ingredient of a

         dietary ingredient that was marketed in the United States prior to

         October 15, 1994.

                              Fourth Affirmative Defense

      21.   Forfeiture of the Defendant Articles operates as an excessive fine

         prohibited by the Excessive Fines Clause of the Federal Constitution.

      WHEREFORE, Claimant MT BRANDS LLC demands judgment in its

favor in that the Amended Verified Complaint for Forfeiture In Rem should be

dismissed with prejudice and that the Defendant Articles to which it has claimed

should be released from the Warrant of Seizure into its custody with whatever

other relief the Court deems just and proper.

                       DEMAND FOR JURY TRIAL

      The Claimant demands trial by jury of all issues so triable.




                                        5
Case 2:21-cv-00336-SPC-NPM Document 16 Filed 06/14/21 Page 6 of 6 PageID 84




                                         Respectfully Submitted,

                                         BECERRA LAW, P.A.

                                               \s\Robert J. Becerra
                                         Robert J. Becerra, B.C.S.
                                         Florida Bar No. 856282
                                         Counsel for Claimants
                                         201 S. Biscayne Blvd.
                                         Suite 800
                                         Miami, Florida 33131
                                         Tel: 305-375-0112
                                         E-mail: rbecerra@rjbecerralaw.com




                                     6
